NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         NOV 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELTON JAVIER RUGAMA, AKA Elton                   No.   16-70458
Rugama,
                                                 Agency No. A028-876-799
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**


Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Elton Javier Rugama, a native and citizen of Nicaragua, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

      To the extent Rugama submitted non-cumulative evidence of rehabilitation

in support of his motion to reopen, the BIA did not abuse its discretion in denying

the motion where he did not establish that the evidence would likely have changed

the outcome of his case. See 8 C.F.R. § 1003.2(a), (c); Shin v. Mukasey, 547 F.3d
1019, 1025 (9th Cir. 2008) (a motion to open must show that “if proceedings were

reopened, the new evidence would likely change the result in the case” (citation

omitted)); Fernandez v. Gonzales, 439 F.3d 592, 601-03 (9th Cir. 2006). We reject

Rugama’s contention that the BIA mischaracterized its previous October 1, 2015,

decision.

      Rugama’s contention that the BIA failed to consider relevant evidence is not

supported by the record. See Fernandez, 439 F.3d at 603 (petitioner did not

overcome the presumption that the BIA did review the record); Lata v. INS, 204
F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                   16-70458